         Case
          Case1:15-cr-00210-PAE
               1:15-cr-00210-PAE Document
                                  Document104-1 Filed09/21/20
                                           105 Filed  09/20/20 Page
                                                                Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------x
                                :
 UNITED STATES OF AMERICA
                                :                  ORDER
 - v. -
                                :
 REYNALDO CUEVAS,                                  15-CR-210 (PAE)
                                :
        Defendant.
                                :
--------------------------------x


        WHEREAS, the Government has requested access to the case file maintained by the
U.S. Probation Office for this District for the defendant, Reynaldo Cuevas, including records of
communications and supervising activity, so as to prepare for any hearing concerning a reported
violation of the conditions of supervised release by the defendant and to comply with the
Government’s obligations pursuant to the Federal Rules of Criminal Procedure; Brady v.
Maryland, 373 U.S. 83 (1963); United States v. Giglio, 405 U.S. 763 (1972), and its progeny; and
Title 18, United States Code, Section 3500;

         IT IS HEREBY ORDERED that the U.S. Probation Office for this District provide a copy
of the case file maintained for the defendant, Reynaldo Cuevas, including copies of
communications and supervising activity, to Assistant United States Attorney Samuel Rothschild,
for his review.


SO ORDERED:

Dated:     September ___,
                      21 2020
           New York, New York

                                                  
                                                   HON. PAUL A. ENGELMAYER
                                                   United States District Judge
